PER CURIAM.
Defendant petitions for a writ of prohibition directed to a judge of the county court of Dade County, Florida. The petitioner seeks discharge from prosecution and asserts a violation of the right to a speedy trial. Jurisdiction lies in the circuit court and, pursuant to rule 9.040(b), Florida Rules of Appellate Procedure, we transfer the cause to the appellate division of the circuit court. State ex rel. Int’l Ass’n of Firefighters v. Board of County Comm’rs, 254 So.2d 195 (Fla.1971); State ex rel. Soodhalter v. Baker, 248 So.2d 468 (Fla.1971); accord State ex rel. Brewer v. Pettie, 294 So.2d 120, 122 (Fla. 4th DCA 1974).
The motion to dismiss is denied and the cause is transferred to the circuit court.